Citation Nr: 1523917	
Decision Date: 06/04/15    Archive Date: 06/16/15

DOCKET NO.  05-27 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for asthma.


REPRESENTATION

Veteran represented by:	Byron Dinkla, Accredited Agent


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from January 1974 to January 1976, and then served in the National Guard through 2004 with various periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).
This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The Board remanded this case in March 2008 and October 2010.  The Board denied service connection for asthma in a July 2012 decision.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  The parties submitted a Joint Motion for Remand (Joint Motion) in April 2013.  In an April 2013 order, the Court granted the Joint Motion, vacated the Board's July 2012 decision, and remanded the matter for compliance with the Joint Motion.  In January 2014 the Board remanded this case for further development, as will be explained below. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran essentially contends that his current asthma is different than the childhood asthma that is noted in his service treatment records, which he claims was allergy induced, and that it has been aggravated by service, to include a specific incident in June 1978 during the Line of Duty.  

A VA examination was conducted in February 2011.  The examiner noted that the claims file was not available.  Thus, the examiner did not have access to the Veteran's service treatment records, review of which would be necessary to provide an opinion as to whether the Veteran's asthma was aggravated by service.  

The April 2013 Joint Motion stated that upon remand, the Board should ensure that the Veteran was provided an adequate VA examination that complied with the previous remand order to make sure that the examiner had access to the claims file, including the Veteran's treatment records.  
In February 2014, the Veteran was afforded a new VA examination to determine the nature and etiology of his claimed asthma.  The examiner noted that the Veteran's claims file had been reviewed.  Thus, there is substantial compliance with the January 2014 remand directive.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  However, upon review of the examination, the examination is not adequate for the foregoing reason.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examiner in this instance, again opined that the Veteran's asthma was less likely than not caused or aggravated beyond its natural progression by service including ACDUTRA.  She stated that the Veteran's current asthma was a continuation and part of the natural progression of his asthma, and that the Veteran was in the National Guard and it would be highly unlikely that asthma was aggravated or caused during ACDUTRA while serving in the National Guard.  However, as no rationale was given for this opinion, it cannot be considered adequate.  Therefore, upon remand, the examiner should provide an addendum opinion to clarify and provide a rationale for these statements.  See Barr, supra.  

Accordingly, the case is REMANDED for the following actions:

1.  Return the matter to the examiner that conducted the February 2014 examination to obtain an addendum to their opinion.  If unavailable, schedule the Veteran for a new VA examination by an appropriate medical professional for the purpose of ascertaining the current nature and likely etiology of his claimed asthma.  The claims folder and a copy of this Remand should be made available to the medical professional.  The examiner must review the record, giving particular attention to the service treatment records, lay assertions, and the pertinent medical evidence.  A notation to the effect that this record review took place shall be included in the report of the examiner.

Based on the prior examination and review of the record, the examiner should answer the following questions: 

(a) Are the Veteran's diagnoses of asthma incurred during childhood that the Veteran claims is due to allergies and the current adult asthma that is exercise induced the same disease? 

The examiner should provide a rationale for the opinion.  

(b) If the answer is yes, does the evidence show that the preexisting asthma clearly and unmistakably was not aggravated by service or that any increase in disability was due to the natural progression of the disease? 

The examiner should provide a rationale for the opinion.  

(c) If the answer is no, is it at least as likely as not that the current asthma had its onset during a period of ACDUTRA? 

The examiner should provide a rationale for the opinion.  

2.  Then, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




